Citation Nr: 1544744	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  04-20 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.  

3.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for hypertension.

4.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for abdominal aortic aneurysm.

5.  Entitlement to an effective date prior to February 4, 2011 for the grant of service connection for abdominal aortic aneurysm.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2003 and February 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

Historically, the claims of service connection for cervical and lumbar spine disorders, and the increased rating claim for hypertension were previously before the Board, and were each adjudicated in a decision dated in May 2008.  In that decision, the Board granted an increased rating from 10 percent to 20 percent for hypertension, but denied a rating higher than 20 percent; it also reopened and denied service connection for cervical and lumbar spine disorders.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2009, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's May 2008 decision, and remanded those claims back to the Board for development consistent with the JMR.

In a decision dated in July 2009, the Board denied a rating higher than 20 percent for hypertension.  The Veteran again appealed that denial to the Court, and in an order dated in September 2010, pursuant to a JMR, the Court vacated the Board's July 2009 decision and again remanded the claim to the Board for additional development.

The Board also notes that, in May 2008, it remanded the service connection claims for sleep apnea and an anxiety disorder to the RO.  In July 2009, it remanded the service connection claims for cervical and lumbar spine disorders to the RO.

In August 2011, the Board remanded the increased rating claim for hypertension, and the service connection claims for sleep apnea, and cervical and lumbar spine disorders to the RO.  In the August 2011 decision, the Board also denied service connection for an anxiety disorder.  Pursuant to the August 2011 Board Remand, in a May 2012 rating decision, the RO fully granted service connection for sleep apnea; therefore, that issue is not in appellate status, and is not before the Board because there remain no questions of law or fact as to the fully granted issue.  

In February 2013, the Veteran filed a Notice of Appeal to the Court from the August 2011 Board decision that denied service connection for an anxiety disorder.  The Court dismissed the appeal for untimely filing in a September 2013 Order; as such, that issue is not in appellate status, and is not before the Board.

Since the issuance of the last Supplemental Statement of the Case in May 2012, additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2015); see also July 2015 Appellant's Post-Remand Brief at 3.

The issues of service connection for the cervical and lumbar spine disorders, a higher initial rating for abdominal aortic aneurysm, an effective date prior to February 4, 2011 for the grant of service connection for abdominal aortic aneurysm, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the entire increased rating period on appeal, the Veteran's hypertension has been manifested by diastolic pressure readings that are predominantly lower than 120.


CONCLUSION OF LAW

For the entire increased rating period, the criteria for an increased disability rating in excess of 20 percent for hypertension have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
 
In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the Veteran was provided notice in January 2003, March 2003, April 2003, June 2003, August 2004, and November 2005.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  Information pertaining to how disability ratings and effective dates are assigned was provided in conjunction with the Board's May 2007 remand for an additional hearing.  The claim was last readjudicated in a May 2012 Supplemental Statement of the Case.  Mayfield, 444 F.3d at 1333.

VA also satisfied its duty to assist in the procurement of relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the electronic file include the Veteran's service treatment records, VA treatment records, VA examination reports, and lay statements.  Pursuant to the August 2011 Board Remand, the Veteran's VA treatment records have been obtained and associated with the electronic file.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, addressing the basis of the September 2010 JMR (that the Veteran's VA treatment records after July 2007 were not obtained or considered in the (now vacated) July 2009 Board decision), the Veteran's most recent VA treatment records (from September 2014, forward) have not been obtained.  In this case, neither the Veteran nor the representative has alleged that the hypertension (i.e., high blood pressure) has worsened since the most recent February 2014 VA examination or September 2014 VA treatment or that treatment records would contain blood pressure readings showing diastolic pressure predominantly over 120 as required for a higher rating.  The Board finds that no useful purpose would be served in further delaying final appellate review by remanding to secure updated VA treatment records that will show the same level of disability and the same blood pressure readings as captured by VA treatment and VA examinations already of record.  Absent some suggestion or assertion of worsening, there is no reasonable possibility that continued treatment records would aid in substantiating the criteria for a higher rating.  The test is not speculation as to whether the treatment records would show a higher rating (blood pressures) or diastolic pressure predominantly 120 or higher; the test is whether there is a reasonable possibility that the development would aid in substantiating the increased rating claim.  Here, as detailed below, the evidence reflects that the Veteran's diastolic pressure has remained below 120 since March 2013.  As such, the Board has no further duty to assist in the procurement of relevant records.

VA further satisfied its duty to obtain a medical examination or opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with numerous VA examinations.  Specifically, blood pressure testing was performed during May 2003, October 2010, February 2014 VA examinations.  These examinations, taken together, are adequate for rating purposes.  The VA examiners reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed on the merits in this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Analysis of an Increased Rating for Hypertension

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In rating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the Court recognized entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected hypertension is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Pertinent to this case, Diagnostic Code 7101 provides that hypertensive vascular disease (hypertension and isolated systolic hypertension) may be assigned a 20 percent evaluation when there is diastolic pressure of predominantly 110 or more; or systolic pressure predominantly 200 or more.  A 40 percent evaluation requires diastolic blood pressure of predominantly 120 or more.  Finally, a 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

The Diagnostic Code regarding hypertension was amended in 2006.  See 71 Fed. Reg. 52,457-60 (Sept. 6, 2006).  Effective October 6, 2006, a note was added to Diagnostic Code 7101 regarding separate evaluations for hypertension and other heart diseases.  In this regard, the Veteran is service-connected for abdominal aortic aneurysm, which is addressed in the Remand section below.  The Veteran has not established service connection for any other heart disease.

In the May 2008 decision, the Board resolved reasonable doubt in the Veteran's favor and granted an increased 20 percent rating for the service-connected hypertension for the entire appeal period.  The Board also found that the evidence did not show that the Veteran exhibited blood pressure readings with a diastolic pressure of predominantly 120 or more to warrant the next higher 40 percent rating.  In the March 2009 Joint Motion, the parties asserted that the Board failed to address whether staged ratings were appropriate during any periods of time when the Veteran's diastolic blood pressure was reported to be greater than 120, citing to Fenderson v. West, 12. Vet. App. 119, 126 (1999).

The Fenderson case pertains to claims involving initial ratings after a grant of service connection.  However, this case involves a claim for an increased rating as service connection for hypertension was initially granted in a July 1971 rating decision.  The Veteran filed this current claim for an increased rating in December 2002.  Nevertheless, as noted above, the Hart, supra, decision is applicable and staged ratings may be assigned if warranted as recognized by Court precedent.

As outlined above, to warrant a 40 percent rating, the evidence must show the Veteran's blood pressure readings reveal diastolic blood pressure of predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  "Predominantly" is defined in Webster's on-line dictionary as "much greater in number or influence."

The Veteran filed the claim for an increased rating for hypertension in December 2002.  Consequently, the most probative evidence that must be reviewed to ascertain whether a higher rating or a higher staged rating for hypertension is warranted would be clinical records dated from December 2001 to the present.  (See 38 C.F.R. § 3.400(o) (2015), providing that the effective date of an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim).  Records dated prior to December 2001 are relevant to show the entire history of disability, but are of lesser probative value in showing the level or severity of hypertension for the relevant increased rating period from December 2001 to the present.  See 38 C.F.R. §§ 4.1, 4.2.

Since December 2001, the evidence demonstrates the Veteran's blood pressure readings as follows:

Date
Blood Pressure
December 2001
120/90
January 2002
150/100
April 2002
170/115, 181/106, 158/113, 145/102
May 2002
112/90
June 2002
142/88, 146/92
August 2002
110/84, 126/90, 140/90
December 2002
130/90, 124/90
May 2003
150/96, 148/96
September 2003
128/87, 150/100
December 2003
142/98, 129/94
January 2004
131/94
February 2004
125/76, 156/112, 160/112
March 2004
135/92, 198/126, 210/134, 130/85
April 2004
130/85, 200/134
May 2004
158/105, 150/100, 157/99
September 2004
148/96
December 2004
134/88
January 2005
140/93
February 2005
136/89
March 2005
156/107, 158/101, 177/112, 142/98
April 2005
105/75
May 2005
124/84
August 2005
146/95, 140/90
November 2005
116/72, 132/96
March 2006
147/104
August 2006
166/124, 170/123, 158/110, 178/119, 143/96, 186/118
September 2006
178/118
November 2006
121/74, 118/79, 155/116, 140/99
December 2006
169/117, 159/121, 172/120, 161/103, 150/88, 162/100, 169/117, 164/109, 131/88
January 2007
125/86, 158/98, 187/111, 156/98, 140/99, 132/90, 166/105, 133/86, 137/96
February 2007
151/104
May 2007
136/78, 135/95, 136/78
October 2008
145/99, 151/100
November 2008
119/87, 122/77, 110/83
January 2009
135/96, 136/101
February 2009
131/93, 152/99, 169/112, 169/127, 136/87, 139/96
March 2009
116/79, 175/133, 201/136, 166/128, 132/92
April 2009
121/84
July 2009
144/100
June 2010
102/67
August 2010
132/82, 133/93
September 2010
144/92, 203/138, 196/120, 179/111, 164/102, 176/86, 126/76, 159/105
October 2010
126/83, 131/94
November 2010
132/88, 136/89
November 2010
135/95
January 2011
126/94, 112/77
February 2011
129/86
March 2011
105/65, 111/77
April 2011
140/90
August 2011
133/90
September 2011
185/125
October 2011
129/83, 121/89
November 2011
125/76, 104/74
December 2011
187/124, 180/125, 153/111, 191/119, 154/96, 168/102, 108/73, 162/109, 153/105
January 2012
172/114, 214/141, 172/121, 128/92, 108/72, 113/82, 122/88, 135/96, 135/88, 131/86, 122/82
February 2012
151/79, 197/139, 199/144, 132/92
March 2012
152/98, 175/126, 140/81, 127/84
April 2012
142/92, 133/95
May 2012
135/89, 140/96, 139/100, 
June 2012
130/95, 172/116, 155/105, 156/106, 120/79
July 2012
185/122, 152/106, 142/92
August 2012
150/95
September 2012
151/92, 161/107
October 2012
154/111, 187/104, 174/109
November 2012
144/73, 147/109, 141/86, 184/131, 166/94, 186/113, 165/110, 177/115, 198/141, 200/143, 193/117, 174/112, 220/140, 129/86, 154/106, 158/108, 164/107, 131/89, 161/101, 175/124, 141/97, 172/121, 130/80, 140/95
December 2012
182/127, 182/125, 186/130, 177/126, 167/118, 176/124, 169/124, 145/96, 151/100, 118/73, 123/86, 128/88, 132/88, 167/109, 167/113, 173/117, 212/134, 182/98, 212/122
January 2013
160/109, 165/92, 107/65
February 2013
180/127, 179/113, 177/112, 146/108, 163/114, 140/100, 176/126, 160/104, 170/110, 188/132, 170/119, 157/99, 160/110, 175/113, 172/108, 168/114, 110/66
March 2013
130/88, 140/105, 180/110, 170/89, 159/110, 156/95, 155/89, 158/100
April 2013
115/79, 102/63, 166/104
May 2013
115/78, 151/106
July 2013
137/78
August 2013
125/86, 173/116, 130/85
September 2013
141/98
January 2014
107/65, 148/94, 128/82, 172/118, 124/84, 136/80, 109/81, 165/103, 83/62, 96/69, 177/109, 119/84, 124/87, 155/100, 165/107, 166/111, 107/73, 166/108, 90/67, 120/85, 127/80, 121/73, 166/105, 172/112, 168/109, 126/81
February 2014
172/118, 182/112, 180/110, 148/87, 149/45, 169/111, 174/113, 130/88
March 2014
103/66, 107/66, 135/84, 122/80, 126/89, 124/88
April 2014
106/65 
May 2014
149/85, 136/85
June 2014
128/91, 163/100
September 2014
130/95, 169/104

In sum, the Board finds that the record does not support the assignment of a 40 percent rating for the Veteran's hypertension at any time during the appeal period.  The evidence cited and discussed above reveals that the Veteran's diastolic pressure is predominantly less than 120 - that is, there are a much greater number of readings reflecting this finding than the number of readings reflecting a diastolic pressure of 120 or more.  As such, it may not be concluded that the Veteran's hypertension is characterized by diastolic blood pressure readings of predominantly 120 or more.  

Directly addressing the arguments made in the March 2009 and September 2010 JMRs, the Veteran had occasional spikes in diastolic pressure, notably during incidents in March 2004, April 2004, August 2006, December 2006, February 2009, March 2009, September 2010, September 2011, December 2011, January 2012, February 2012, March 2012, July 2012, November 2012, December 2012, and February 2013.  However, his blood pressure returned to lower levels shortly after the medication was adjusted.  Over the course of the appeal (spanning almost 14 years from December 2001), the Veteran's diastolic blood pressure rose to 120 or more approximately 37 times out of over 300 blood pressure readings.  Also, of those blood pressure readings (over 300), only 11 diastolic pressure readings were over 130.  The remaining diastolic blood pressure results were 119 or lower.  

While single blood pressure readings clustered around a particular incident (during modifications of hypertension medication or hospital procedures) may demonstrate higher diastolic pressure results, when considered in the context of treatment and the overall disability picture, the Veteran's hypertension does not more nearly approximate diastolic pressure of 120 or more for any period on appeal.  Even when there were documented increases in diastolic pressure in two consecutive months, the increases were not consistent across the entire two-month period; instead, there were brief surges (in diastolic pressure) within one month, then a decrease to diastolic pressure readings less than 120 following medication adjustments or the completion of hospital procedures.  Hence, the Board finds that these incidents reflect temporary increases (or spikes), for example, when the Veteran's medication needed adjustment, not sustained increases in disability that would warrant the award of a staged higher (40 percent) rating.  Indeed, the schedular criteria (Diagnostic Code 7101) accounts for instances when blood pressure readings may temporarily fluctuate (either increase or decrease) and only require that the diastolic or systolic pressures are predominantly over a particular threshold for each rating.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected hypertension are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Considering the lay and medical evidence, the Veteran's hypertension is manifested by elevated blood pressure readings and the need for medication.  These symptoms are part of, like, or similar to symptoms listed under the schedular rating criteria at 38 C.F.R. § 4.104.  Significantly, the schedular rating criteria (Diagnostic Code 7101) account for temporary fluctuations (either increases or decreases) in blood pressure readings and requires that diastolic or systolic pressures are predominantly over a particular threshold for each rating.  The schedular rating criteria also specifically address the Veteran's hypertension symptomatology, including the use of blood pressure medication.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for hypertension.  According to the February 2014 VA examination report, the Veteran is unable to exert himself due to the hypertension and commercial driving was prohibited; however, more sedentary employment, such as desk work was not prohibited.  In this regard, although the Veteran has been hospitalized for the hypertension, the Board need not proceed to consider the second factor - whether there are related factors such as marked interference with employment or frequent periods of hospitalization - because the symptomatology and impairment caused by the hypertension are specifically contemplated by the schedular rating criteria.  Thun, 22 Vet App at 111.  Regardless, the Board does not find that the evidence rises to the level of marked interference with employment or frequent periods of hospitalization.  Here, over a 14-year appeal period, the Veteran has been hospitalized for hypertension only a few times and these intermittent hospitalizations do not constitute frequent periods of hospitalization over the course of 14 years.  In addition, while the Veteran is unable to exert himself due to the hypertension, the Board does not find that this is marked interference with employment as the Veteran remains capable of sedentary employment.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms associated with the hypertension are specifically contemplated by the criteria discussed above, including the effect on the Veteran's daily life.  In the absence of exceptional factors associated with the hypertension, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Also, as mentioned above, the issue of a TDIU, which is another form of extraschedular rating with different criteria, is addressed in the Remand section below.


ORDER

For the entire increased rating period, an increased rating in excess of 20 percent for hypertension is denied.


REMAND

Service Connection for Cervical and Lumbar Spine Disorders

Another remand is required to ensure that there is a complete record upon which to decide the appeal of service connection for cervical and lumbar spine disorders.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2015).

In the August 2011 Board Remand, the RO was instructed to contact the Veteran and request all information and authorization necessary to contact and obtain treatment records from Dr. Mark Silverman regarding the Veteran's cervical and lumbar spine disorders.  After obtaining the necessary authorization, the RO was then instructed to contact Dr. Mark Silverman at the Silverman Chiropractic and Rehabilitation Center and ask Dr. Silverman to verify his authorship of the March 2006 and October 2009 letters of record, and to provide treatment records of the Veteran's cervical and lumbar spine.  In a written and signed Authorization and Consent to Release Information to VA (VA Form 21-4142), received in June 2012, the Veteran authorized VA to obtain treatment records from Dr. Mark Silverman.  To date, the RO has not undertaken the actions as requested in the August 2011 Board Remand.  In this regard, a Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Veteran has also been afforded VA examinations of the spine in February 2005 (found to be inadequate pursuant to the March 2009 JMR), September 2009, October 2010, and March 2014.  The VA examiner (who conducted the September 2009, October 2010, and March 2014 VA examinations) opined that it is less likely than not that the cervical and lumbar spine disorders are caused by, or a result of, the in-service injury in March 1971.  The VA examiner, however, did not note that, in a May 1976 VA examination, five years after separation from service, the Veteran was found to have moderate scoliosis with kyphosis and minor hypertrophic spurring of the dorsal spine.  The VA examiner relied, at least in part, on the rationale that the Veteran did not have neck and back pain until 1982 in rendering the opinions in September 2009, October 2010, and March 2014.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

In addition, numerous coworkers provided lay statements in December 2005 indicating that the Veteran complained of problems in his neck and back.  Particularly, E.D. noted that he worked with the Veteran from 1973 to 1982 and recalled the Veteran's constant complaining of the feeling of fatigue because of medical problems, mainly of the feet and back.  The VA examiner did not consider that the Veteran had symptoms of neck and back problems as early as 1973.  In this regard, lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For these reasons, the issues of service connection for cervical and lumbar spine disorders must again be remanded for compliance with the August 2011 Board Remand and to obtain an adequate medical opinion on the question of etiology and causation of the cervical and lumbar spine disorders.

Initial Rating and Earlier Effective Date for Abdominal Aortic Aneurysm, 
and a TDIU

A November 2014 rating decision awarded service connection for abdominal aortic aneurysm with a zero percent (noncompensable) rating, effective February 4, 2011, and denied a TDIU.  In a November 2014 submission (via VA Form 21-0958), the Veteran expressed disagreement with the November 2014 rating decision, specifically, with the initial zero percent (noncompensable) evaluation and effective date of the service-connected abdominal aortic aneurysm, and with the denial of a TDIU.  The appeal of a higher initial rating for abdominal aortic aneurysm, an effective date prior to February 4, 2011 for the grant of service connection for rating for abdominal aortic aneurysm, and a TDIU should be remanded to allow the RO to provide a Statement of the Case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issues will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the issues of service connection for a cervical and lumbar spine disorder, a higher initial rating for abdominal aortic aneurysm, an effective date prior to February 4, 2011 for the grant of service connection for abdominal aortic aneurysm, and a TDIU are REMANDED for the following actions:

1. Provide a Statement of the Case as to the issues of a higher initial rating for abdominal aortic aneurysm, an effective date prior to February 4, 2011 for the grant of service connection for abdominal aortic aneurysm, and a TDIU.  The Veteran must file a timely and adequate Substantive Appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  If a timely Substantive Appeal is not filed, the claims should not be certified to the Board.

2. Contact Dr. Mark Silverman at the Silverman Chiropractic and Rehabilitation Center and provide a copy of the undated letter, received in March 2006, and a copy of the other version of the same letter, received in October 2009.  Ask Dr. Silverman to verify his authorship of either or both letters.

Make reasonable efforts to obtain treatment records from Dr. Mark Silverman for the Veteran's low back and cervical spine disorders.  See June 2012 VA Form 21-4142.

3. Other than the nurse practitioner who conducted the September 2009, October 2010, and March 2014 VA examinations, request that a physician review the electronic file and provide an addendum medical opinion.  A physician with expertise in orthopedics is preferred, but not required.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner is requested to offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the cervical and lumbar spine disorders had their onset in service or are otherwise related to service, including the March 1971 injury?

In rendering this opinion, the VA examiner should consider and address: 1) that the Veteran's coworkers, particularly E.D., are competent to report the observable symptoms of back and neck pain since working with the Veteran (as early as 1973) even when the post-service treatment records are negative for symptoms, or diagnosis of, the disorders; and 2) in a May 1976 VA examination, the Veteran was found to have moderate scoliosis with kyphosis and minor hypertrophic spurring of the dorsal spine.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims of service connection for cervical and lumbar spine disorders in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


